Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDS, and response filed Aug. 30, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-7 and 9-23 are currently pending.
Claims 1, 10, 15, 16 and 21 are amended.
	Claims 3, 4, 6, 7 and 21-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. 
 	Claim 8 is cancelled.
	Claims 1, 2, 5, and 9-20 have been considered on the merits. 
Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2013/0034527 A1) (ref. of record) as evidenced by Sidney et al. (Stem Cells, 2014) (ref. of record).
With respect to claim 1, Hyde teaches an ex vivo method for enriching human CD34+ bone-marrow cells with functional mitochondria (0023, 0050, and 0087).  Specifically, with respect to step (i) of claim 1, Hyde teaches the method where mesenchymal stem cells are isolated from the bone marrow of a patient afflicted with amyotrophic lateral sclerosis (ALS), a mitochondrial disease, and thereby forming a first composition (00087 and 0092).  With respect to step (ii) of claim 1, Hyde teaches the method where donor mitochondria from maternally genetically related cells from a healthy donor are provided thereby forming a second composition (0087, 0091 and 0093).  With respect to step (iii) of claim 1, Hyde teaches the method where the human bone-marrow cells are contacted with the donor mitochondria thereby forming a third composition (0093-0094).  With respect to step (iv) of claim 1, Hyde teaches the method where the human bone-marrow cells are incubated with the donor mitochondria under conditions so that the cells are enriched with the functional mitochondria thereby forming a fourth composition (0093-0094).  Hyde teaches the cells are enriched with functional mitochondria, therefore the mitochondrial content of the human bone-marrow cells in the fourth composition would be higher than the mitochondrial content of the 
Although, Hyde does not teach specifically the method where the cells are CD34+ as recited in claim 1 or hematopoietic stem cells as recited in claim 5, Hyde teaches the method can be used for hematopoietic stem cells and mesenchymal stem cells (0050).  Hematopoietic cells from bone marrow inherently are CD34+ as evidenced by Sidney.  Sidney reports that hematopoietic cells from bone marrow express CD34 (abstract, Table 1, pg. 1381 para. 1-2).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Hyde in such a way that the cells enriched with mitochondria are hematopoietic stem cells for the purpose being able to enrich this cell type with mitochondria.  Furthermore, it would have been obvious to one skilled in the art to have further modified Hyde such that the cells are hematopoietic stem cells, since Hyde suggests the method can be used for such cell types.  Such a modification merely 
Hyde does not teaches the method wherein the total amount of mitochondrial proteins in the second composition is between 20-80% of the total amount of cellular proteins within the sample as recited in claim 16.  Similarly, Hyde does not teach method where the fourth composition is not enriched with cytochrome C reductase of cytochrome C reductase activity compared to the first composition as recited in claim 17.  Claims 16 and 17 contain wherein clauses that recite intended results of the method rather than requiring an additional step be performed. MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Therefore since these claims only recite the results of the steps, then art reading on method of claim 1 will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 2, 10-15, 19 and 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hyde as evidenced by Sidney (as applied to claims 1, 5, 16 and 17 above), and further in view of Vignais et al. (WO 2016/008937 A1, priority to Jul. 16, 2014) (ref. of record).
The teachings of Hyde can be found in the previous rejection above. 
Hyde does not teach the method where the mitochondrial content of the bone-marrow cells in the first or in the fourth composition is determined by determining the content or activity level of citrate synthase as recited in claim 2.  However, Vignais teaches a method of transferring isolated mitochondria to a recipient cell (abstract) where a citrate synthase assay can be used to assess mitochondria function and transfer of the mitochondria to the cells (pg. 8 line 22 to pg. 9 line 5).  Therefore, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Hyde to include a step of determining the mitochondrial content of the fourth composition by measuring the content or activity level of citrate synthase, for the purpose of determining the effectiveness of the method as taught by Vignais.  It would have been obvious to one of ordinary skill in the art to modify the method of Hyde to include a step of determining the mitochondrial content of the fourth composition by measuring the content or activity level of citrate synthase, since this was a known method of testing the transfer of mitochondria to recipient cells as taught by Vignais.  Likewise, one of ordinary skill in the art would have had a reasonable expectation of success in modify the method of Hyde to include a step of determining the mitochondrial content of the fourth composition by measuring the content or activity level of citrate synthase, since this was a known method of testing the transfer of mitochondria to recipient cells as taught by Vignais.  
claim 10.  Similarly, Hyde does not the third composition being centrifuged before or during incubation as recited in claim 11.  However, Vignais teaches a method of transferring isolated mitochondria to recipient cells where the cells and mitochondria are combined and centrifuged during incubation (abstract and pg. 2 line 29 to pg. 3 line 3).  Therefore, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Hyde to concentrate and centrifuge the third composition of the stems cells and mitochondria for the benefit of transferring the mitochondria to the cells as taught by Vignais.  It would have been obvious to one of ordinary skill in the art to modify the method of Hyde to concentrate and centrifuge the third composition of the stems cells and mitochondria, since this was a known technique in methods of enriching stem cells with mitochondria as taught by Vignais.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modify the method of Hyde to concentrate and centrifuge the third composition of the stems cells and mitochondria, since this was a known technique in methods of enriching stem cells with mitochondria as taught by Vignais. 
Hyde is silent with respect to the whether the bone-marrow cells obtained from the patient afflicted with a mitochondrial disease have a sub-normal rate of oxygen consumption, a sub-normal content or activity level of citrate synthase and/or a sub-normal rate of adenosine triphosphate (ATP) production as recited in claim 12.  However, Vignais teaches functional mitochondria and dysfunctional mitochondria can be determined by oxygen consumption and functional mitochondria consume oxygen at 
Hyde is silent with respect to the heteroplasmy level of the bone marrow cells and does not teach that the heteroplasmy level of the bone-marrow cells is at least 50% lower than that of the bone marrow cells in the first composition as recited in claim 13. 
Hyde does not teach the method where the bone-marrow cells are obtained from a subject not afflicted with a mitochondrial disease as recited in claim 1 and have normal rate of oxygen consumption, a normal content or activity level of citrate synthase and/or a normal rate of adenosine triphosphate (ATP) production as recited in claim 14.  However, Vignais teaches a similar method of enriching functional mitochondria in bone-marrow stem cells for use in treating mitochondrial diseases where the cells are derived from the same subject in need of treatment or from a different subject including from healthy donors (pg. 9 lines 27-30, pg. 10 lines 20-33 and pg. 16 lines 14-15).  Vignais teaches functional mitochondria and dysfunctional mitochondria can be determined by oxygen consumption and functional mitochondria consume oxygen at an increasing rate over time.  Vignais further teaches functional mitochondria can be determined by ATP production and that functional mitochondria produce ATP (pg. 5 lines 7-19 and pg. 9 lines 19-22) and that a citrate synthase assay can be used to 
Hyde is silent with respect to the whether the isolated human functional mitochondria obtained from the patient not afflicted with a mitochondrial disease have a normal rate of oxygen consumption, a normal content or activity level of citrate synthase and/or a normal rate of adenosine triphosphate (ATP) production as recited in claim 15.  However, Vignais teaches functional mitochondria and dysfunctional mitochondria can be determined by oxygen consumption and functional mitochondria consume oxygen at 
Hyde does not teach the method where the mitochondrial disease is one of those listed in claims 19 and 20.  However, Vignais teaches disease or disorder associated with nonfunctional or dysfunctional mitochondria include Leigh syndrome and 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hyde as evidenced by Sidney (as applied to claims 1, 5, 16 and 17 above), and further in view of Lee (US 2015/0374736 A1, priority to Mar. 28, 2013) (ref. of record).
The teachings of Hyde can be found in the previous rejection above. 
Hyde does not teach the method where the bone-marrow cells in the first composition are mobilized from the bone marrow of subject as recited in claim 9.  However, Lee reports mobilized hematopoietic stem progenitor cells (HSPCs) are commonly used as stem cell sources (0004).  Accordingly, at the effect time of filing of 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hyde as evidenced by Sidney (as applied to claims 1, 5, 16 and 17 above), and further in view of Marusich et al. (US 2005/0153381 A1) (ref. of record).
The teachings of Hyde can be found in the previous rejection above. 
Hyde does not teach the method where the mitochondrial disease is mitochondrial respiratory chain disease (MRCD) as recited in claim 18 or one of those listed in claims 19 and 20.  However, Marusich reports mitochondrial diseases including mitochondrial respiratory chain disorders (0388), Leigh’s Syndrome (0284), mitochondrial myopathy, encephalomyopathy, lactic acidosis, stroke-like symptoms 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejections are revised due to amendment.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 10, 11 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 26, 27 and 41 of copending Application No. 17/252674.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim ex vivo method for enriching human stem cells with exogenous mitochondria by:  
i)    providing a first composition, comprising a plurality of isolated or partially purified human stem cells from an individual afflicted with a condition or from a donor;
(ii)    providing a second composition, comprising a plurality of isolated or partially purified mitochondria obtained from a healthy donor;
(iii)    contacting the human stem cells of the first composition with the  mitochondria of the second composition; and
(iv)    incubating the third composition under conditions allowing the mitochondria to enter the human stem cells thereby enriching said human stem cells with said human mitochondria;  where  the mitochondrial content of the enriched human stem cells is detectably higher than the mitochondrial content of the human stem cells in the first composition.  Claim 26 of appl. 17/252674 recites the limitations of instant claims 10 and 11 and the centrifugation of the human stem cells and the exogenous mitochondria.  Claim 27 of appl. 17/252674 recites the limitation of the cells being bone-marrow cells of instant claim 1.  Claim 41 of appl. 17/252674 recites the limitations of claim 16 where the total amount of mitochondrial proteins in the partially purified mitochondria is between 20-80% of the total amount of cellular proteins within the sample. 

Claim 1, 5, 18 and 19 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 20, 24, and 29 of copending Application No. 17/253455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim ex vivo method for enriching human stem cells with exogenous mitochondria by:  
i)    providing a first composition, comprising a plurality of isolated or partially purified human stem cells from an individual afflicted with a mitochondrial disease, disorder or a symptom thereof;
(ii)    providing a second composition, comprising a plurality of isolated or partially purified mitochondria obtained from a healthy donor;
(iii)    contacting the human stem cells of the first composition with the  mitochondria of the second composition; and
(iv)    incubating the third composition under conditions allowing the mitochondria to enter the human stem cells thereby enriching said human stem cells with said human mitochondria;  where  the mitochondrial content of the enriched human stem cells is detectably higher than the mitochondrial content of the human stem cells in the first composition.  Claims 20 and 24 of appl. 17/253455 recites the limitation of the cells being bone-marrow cells, hematopoietic stem cells, and CD34+ for the method of using the cells in a treatment.  It would be obvious to one of ordinary skill in the art to use the same cells in the method of generating the cells enriched with functional mitochondria.  

Response to Arguments 
Applicant's arguments filed Aug. 30, 2021 have been fully considered but they are not persuasive.
With respect to the rejections under 35 USC §102 (a)(1) and (a)(2) and 35 USC §103, Applicant argues Hyde discloses three prophetic methods for inserting the exogenous mitochondria into the cells which involve cellular fusion of mitochondria derived from platelets into mesenchymal stem cells, insertion of exogenous mitochondrial DNA derived from lymphocytes into myoblasts by protein mediated transfection and insertion of mitochondria into embryos by injection (Remarks pg. 7 para. 2 and pg. 10-11 bridging para.).  However, this argument was not found to be persuasive, since Hyde clearly teaches enriching cells with mitochondria as explained in the rejection and the method of inserting the exogenous mitochondria into cells using cellular fusion of mitochondria.  Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success of enriching cells with exogenous mitochondria based on the teachings of Hyde.  It is noted that proof of efficacy is not needed for a prior art reference to be enabled.  Please see MPEP 2121 which states; “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).  In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Please see MPEP 2123 II.  
With respect to the rejections under 35 USC §102 (a)(1) and (a)(2) and 35 USC §103, Applicant argues that Sidney does not actually report that mesenchymal stem cells are CD34+, but that mesenchymal stromal cells are CD34+ and that mesenchymal stromal cells are distinct from mesenchymal stem cells.  Applicant argues that Viswanathan states that the term mesenchymal stem cell is not equivalent or interchangeable with mesenchymal stromal cells ant the term describes bulk unfractionated populations (Remarks pg. 7-8 bridging para. and pg. 11 para. 2).  Applicant argues that Hyde uses mesenchymal stem cells with unknown CD34 status and Sidney fails to provide support that mesenchymal stem cells are CD34+ (Remarks pg. 8 para. 2).  Applicant’s arguments with respect to Sidney and the limitation of mesenchymal stem cells have been considered but are moot because the arguments do not apply to the limitations of the current claim set and current set of rejections.  Applicant has removed the limitation of the bone-marrow cells comprising mesenchymal stem cells of claim 8.  It is noted that Sidney does report that hematopoietic stem cells which are also taught by Hyde are CD34+.  
With respect to the rejections under 35 USC §102 (a)(1) and (a)(2), Applicant argues that the instant claims recited that the donor mitochondria is isolated from a 
Applicant argues that the instant claims state that the isolated mitochondria are incubated with the CD34+ cells and the mitochondria are not inserted into the cells unlike Hyde (Remarks pg. 8 para. 2).  However, this argument was not found to be persuasive, since Hyde teaches the method where the human bone-marrow cells are contacted with the donor mitochondria thereby forming a third composition (0093-0094).  and where the human bone-marrow cells are then incubated with the donor mitochondria under conditions so that the cells are enriched with the functional mitochondria thereby forming a fourth composition (0093-0094).  Additionally, this argument was not found to be persuasive, since the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”  (MPEP 2111.03).
With respect to the rejections under 35 USC §103, Applicant argues that the application provides experimental evidence in Examples 2-4 and 6-9 that the presently 
Applicant argues that Hyde does not demonstrate that any of the disclosed methods result in the enrichment of cells with isolated mitochondria, Sidney only discloses that mesenchymal stromal cells are CD34+, and Vignais discloses a method of repetitive centrifugations for enriching cells with isolated mitochondria (Remarks pg. 13 para. 2).  However, it is maintained that these arguments were not found to be persuasive, since, as stated previously, Hyde teaches the claimed method of enriching hematopoietic stem cells (CD34+ bone-marrow cells) with mitochondria (0023, 0050, 0087, and 91-94).  Hyde teaches the method of enriching cells with mitochondria specifically with bone-marrow mesenchymal stem cells (87-95) and teaches other cell types that can be used in the method include hematopoietic stem cells (0050).  Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success enriching hematopoietic stem cells with mitochondria.  It is noted that proof of efficacy is not needed for a prior art reference to be enabled.  Please see MPEP 2121 which states; “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).  In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Please see MPEP 2123 II.  
Applicant argues that the present method does not require the manipulation of the cells and/or the isolated mitochondria and only requires that the isolated mitochondria are incubated with CD34+ bone-marrow cells unlike the methods of Hyde and Vignais (Remarks pg. 13 para. 2).  This argument was not found to be persuasive, since the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (MPEP 2111.03).  The claimed method includes additional steps to in the incubation of the mitochondria with the CD34+ bone-marrow cells. 
Applicant argues that one skill in the art would not modify the method disclosed in Hyde using the mesenchymal stromal cells of Sidney and the functional analysis of Vignais to arrive at the claimed invention (Remarks pg. 13-14 bridging para.).  As previously stated, Applicant’s arguments with respect to Sidney and the limitation of mesenchymal stem cells have been considered but are moot because the arguments do not apply to the limitations of the current claim set and current set of rejections.  Applicant has removed the limitation of the bone-marrow cells comprising mesenchymal stem cells of claim 8.  It is noted that Sidney does report that hematopoietic stem cells which are also taught by Hyde are CD34+.

Applicant argues that Marusich does not remedy the deficiencies of Hyde and Sidney and only discloses that antibodies can be used to detect mitochondrial diseases associated with OXPHOS enzymes complexes I, II, III, IV and/or V (Remarks pg. 16 para. 1).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Hyde were not found to be persuasive as explained above.  Applicant is reminded that Sidney is an evidentiary reference supporting the hematopoietic stem cells taught by Hyde inherently express CD34+.  Sidney is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation. 
Applicant requests that the doubling patenting rejection be held in abeyance until claims are other wised determined to be allowable (Remarks pg. 16 para. 4 and pg. 17 para. 1).  Regarding the remaining double-patenting rejections, the Office acknowledges applicants' willingness to consider filing terminal disclaimers to the conflicting . 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632